           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

HOUSTON CLAY HAMILTON                                         PLAINTIFF

v.                    No. 3:16-cv-328-DPM-JTK

BO HICKEY, Deputy
Sheriff, Poinsett County                                    DEFENDANT

                                 ORDER
     Status reports, NQ 51 & NQ 53, noted and appreciated. Joint motion
for a settlement conference, NQ 52, granted.         The Court asks that
Magistrate Judge Kearney schedule a conference soon. This case is set
for trial on 29 April 2019. NQ 47.

     So Ordered.


                                     D .P. Marshall Jr~
                                     United States District Judge
